Citation Nr: 0326989	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  00-12 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disorder, to 
include scoliosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from January 1981 to December 
1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 1999 by the 
Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO).   


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on her behalf.

2.  A chronic back disorder was not present during service, 
arthritis of the spine was not manifest within a year after 
service, and the veteran's current back disorder did not 
develop as a result of any incident during service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service, 
and arthritis of the spine may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC) and letters sent to the veteran informed her 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The SOC and SSOC included summaries of the evidence which had 
been obtained and considered.  The SOC and SSOC also included 
the requirements which must be met to establish service 
connection.  The basic elements for establishing service 
connection have remained unchanged despite the change in the 
law with respect to duty to assist and notification 
requirements.  The communications, such as a letter from the 
RO dated in August 2001, provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
her claim, as well as an explanation of what evidence was to 
be provided by her and what evidence the VA would attempt to 
obtain on her behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran has declined a hearing.  All available relevant 
evidence identified by the veteran was obtained and 
considered.  The claims file contains her available service 
medical records and post-service medical treatment records.  
The Board notes that the veteran's service medical records 
are not complete as her claims file was previously lost and 
then rebuilt.  Efforts to locate additional service medical 
records have been futile.  The Board does not know of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran contends that she is entitled to service-
connection for a back disorder because she was treated for 
scoliosis in service, and she continues to experience back 
problems.  However, after reviewing all of the evidence, the 
Board finds that the veteran's current back disorder was not 
present until many years after service, and is not 
etiologically or causally related to active duty service or 
any incident therein.  

The veteran's available service medical records show that 
upon separation from service in November 1983 the veteran 
filled out a medical history report in which she checked 
numerous boxes including one indicating a history of 
recurrent back pain.  The report of a medical examination 
conducted at that time shows that clinical evaluation of the 
spine was normal.  A mental health evaluation dated in 
December 1983 shows that the veteran was referred to rule out 
a possible conversion disorder.  Following examination, the 
diagnosis was adjustment disorder with depressed mood.  The 
record does not contain any mention of back problems.  

There is no medical evidence from within a year after 
separation from service.

A document in the claims file dated in May 1993 indicates 
that the veteran's original file could not be located and the 
claims file was rebuilt.

In May 1997, the veteran filed a claim for disability 
compensation for disorders other than a back disability.  A 
request for information dated in June 1997 contains a 
notation from the National Personnel Records Center which 
indicates that the veteran's service medical records were 
previously sent to the RO from the separation facility in 
December 1983.  A memorandum dated October 1997 shows that 
the RO concluded that all efforts to obtain the service 
medical records had been exhausted and that further efforts 
would be futile.  The RO wrote to the veteran in October 1997 
and requested that she provide any copies of any service 
medical records she had in her possession, but the appellant 
did not submit any.    

In October 1997, the appellant submitted VA treatment records 
in support of her claim for compensation for a disorder other 
than a back disability.  A VA treatment record dated in May 
1996 indicates that she complained of back and kidney pain.  
A record dated in November 1996 also shows complaints of low 
back pain.  

The veteran first raised a claim for disability compensation 
for a back disorder in July 1999.  In a statement in support 
of claim, she said that she had scoliosis which was first 
diagnosed in service.  She simultaneously filed a claim for 
service connection for a ventral hernia.  In August 1999, the 
RO wrote  to the veteran and requested that she provide 
evidence showing that her scoliosis had been treated from the 
date of her discharge to the present time.  She was 
instructed that the best types of evidence to give were 
statements from doctors who treated her.  She was also 
advised that she could complete and return VA Form 21-4142 
for any doctors or hospitals where she had received 
treatment, and the RO would request the medical records for 
her.  The veteran did not reply.  Subsequently, in a decision 
of October 1999, the RO denied service connection for 
scoliosis on the basis that the service medical records were 
not available for review and the veteran had not provided any 
medical evidence showing treatment for scoliosis during 
service or from the time of discharge to the present date.  

Subsequently, in a statement in support of claim, dated in 
February 2000, the veteran stated that she needed help in 
obtaining her service medical records.  In  a letter dated in 
February 2000, the RO advised the appellant that her service 
medical records could not be located.  In March 2000, the 
appellant submitted a statement in support of claim in which 
she specified that she was treated for scoliosis and a 
ventral hernia around 1982 at the Fort Sam Houston Brooke 
Army Medical Center in San Antonio, Texas.  She stated that 
she was seen at least two or three times a week for two to 
three months.  She expressed her disagreement with the 
decision denying her claim.

The RO issued a statement of the case in April 2000.  In May 
2000, the veteran submitted her substantive appeal statement 
in which she indicated that she did not want a hearing.  She 
again stated that scoliosis was first diagnosed in the 
military and that she received treatment for the condition at 
the Brooke Army Medical Center.  She also stated that her 
back was now worse, and that her hands and feet were numb.  

A request for information which is not dated shows that the 
RO again requested the veteran's service medical records.  A 
reply received in September 2000 shows that the NPRC again 
reported that service medical records had previously been 
furnished in December 1983.  

In September 2000, the RO wrote to the appellant and 
requested that she provide the exact time frame of her 
treatment at the Brooke Army Medical Center.  It was noted 
that this information was needed to allow the RO to attempt 
to obtain those medical records.  The appellant wrote back in 
November 2000 and stated that she did not remember the exact 
time frame, but that the treatment occurred weekly in 1982.  
In December 2000, the appellant submitted a copy of a VA 
medical treatment record dated in November 2000.  The 
document shows that she complained of a sharp pain in her 
lower neck.  An MRI of the lumbar spine was performed and was 
interpreted as showing  probable small herniated disc at L5-
S1 level with associated degenerative disc disease.  

In August 2001, the RO sent the veteran a VCAA duty to assist 
and notify letter.  In September and October 2001, the 
appellant submitted several current VA and private medical 
treatment records.  An initial evaluation record from the 
Southeast Missouri Pain Treatment service dated in December 
2000 shows that the veteran reported that she had an 18 year 
history of neck and low back pain.  She stated that she was 
known to have degenerative disc disease and scoliosis.  She 
said that pain in her back radiated to both hands with 
tingling and numbness, and in her low back with radiation 
bilaterally.  Following examination, the diagnosis was upper 
and lower extremity radicular symptoms.  There are several 
follow-up records from the same clinic dated in 2001.  

A record dated in May 2001 from the Semmes/Murphey Neurologic 
and Spine Institute shows that she was seen for evaluation of 
neck pain.  She also complained of low back pain and a 
sensation of numbness in her hands and feet.  She reportedly 
had an EMG done a year earlier, but the results were not 
available.  Following examination, (1) cervical spondylosis; 
(2) neck pain; and (3) question peripheral neuropathy.  VA 
treatment records dated in August 2001 also show complaints 
of neck and back pain.  A VA record dated in August 2001 
shows that the doctor noted that "It is possible that this 
condition [pain in the back and neck] may have started while 
in the service."

In a decision of March 2003, the RO confirmed the denial of 
service connection for scoliosis.  In the decision, the RO 
considered the provisions of the VCAA.

The Board notes that there was only one service medical 
record (the history given at separation) showing a complaint 
pertaining to the back, and separation examination was 
normal.  Thus, a chronic disorder was not shown in service.  
The earliest post service record pertaining to the back is 
from many years after separation.  The Board notes that the 
current diagnosis of a herniated disc is different than the 
diagnosis of scoliosis which the veteran states was given in 
service.  None of the current treatment records contain any 
medical opinion linking the veteran's current back problems 
with service.  Although one examiner indicated that it was 
possible that the veteran's current problems were related to 
service, the statement is not enough to support the claim.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding 
that a physician's statement that a service-connected 
disorder "may or may not" have prevented medical personnel 
from averting the veteran's death was not sufficient to 
support a claim); Beausoleil v. Brown, 8 Vet. App. 459 (1996) 
(holding that a general and inconclusive statement about the 
possibility of a link was not sufficient); and Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where even the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure).   

The fact that the veteran's own account of the etiology of 
her disability was recorded in her current medical records is 
not sufficient to support the claim.  In LeShore v. Brown, 8 
Vet. App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

Although the veteran has offered her own theory that his 
current back problems are related to service, the mere 
contentions of the veteran, no matter how well-meaning, 
without medical evidence that would etiologically relate the 
claimed disability with an event or occurrence while in 
service, will not support the claim.  The United States Court 
of Appeals for Veterans Claims (Court) has held that lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In summary, the preponderance of the evidence shows that a 
chronic back disorder was not present during service, 
arthritis was not manifested within a year after service, and 
the veteran's current back problems did not develop as a 
result of any incident during service.  Accordingly, the 
Board finds that a back disorder, to include scoliosis, was 
not incurred in or aggravated by service, and may not be 
presumed to have been incurred in service.  




ORDER

Service connection for a back disorder, to include scoliosis, 
is denied.




	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



